Citation Nr: 0729038	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability, prior to 
March 24, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 2004, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  In a 
September 2005 rating action, the RO increased the evaluation 
assigned to the veteran's service-connected psychiatric 
disability to 100 percent, effective March 24, 2005.  The 
issue still remains, however, whether a total rating based on 
individual unemployability due to service-connected 
disability was warranted prior to that date.

The Board denied this claim in a July 2006 decision.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  By Order dated 
March 29, 2007, the Court granted a Joint Motion for an Order 
Vacating and Remanding the Board Decision and Incorporating 
the Terms of this Remand (Joint Motion).  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to March 24, 2005, service connection was in effect 
for dysthymic disorder with generalized anxiety disorder, 
evaluated as 50 percent disabling; traumatic arthritis of the 
lumbosacral spine, evaluated as 20 percent disabling; and for 
scar of the left forehead, residual of a combat wound, 
evaluated as 10 percent disabling.  The combined schedular 
evaluation was 60 percent.  

2.  The veteran has work experience as a firefighter and in 
lawn maintenance.  He completed high school.

3.  During the period in question, the veteran's service-
connected disabilities were not so severe as to prevent him 
from engaging in employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

A total rating based on individual unemployability due to 
service-connected disability is not warranted, prior to March 
24, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  A March 2006 letter 
provided information concerning the evidence needed to 
establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, VA examination reports, and records from 
the Social Security Administration.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability prior to March 24, 2005, any question as 
to an appropriate effective date to be assigned is rendered 
moot.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including testimony at a hearing before the undersigned, 
private and VA medical records, records from the Social 
Security Administration, and the reports of VA examinations.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2006).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1) (2006).  

For a veteran to prevail on a claim for a total rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.

Prior to March 24, 2005, service connection was in effect for 
dysthymic disorder with generalized anxiety disorder, 
evaluated as 50 percent disabling; traumatic arthritis of the 
lumbosacral spine, evaluated as 20 percent disabling; and for 
scar of the left forehead, residual of a combat wound, 
evaluated as 10 percent disabling.  The combined schedular 
evaluation was 60 percent.  Inasmuch as service connection 
for dysthymic disorder was granted secondary to the veteran's 
service-connected low back disability, since these combine to 
a 60 percent evaluation, the veteran meets the schedular 
requirements under 4.16(a).  See 38 C.F.R. § 3.310 (2006).

The record reflects that the veteran has work experience as a 
fireman and lawn maintenance.  He completed four years of 
high school, and last worked in 1990.

The evidence supporting the veteran's claim includes his 
statements and some medical records.  VA outpatient treatment 
records disclose that the veteran was seen from 2003 and 
2004.  It was noted in August 2003 that he was severely 
anxious, with stuttering at times.  He was restless and his 
concentration was impaired by anxiety.  He obviously felt 
overwhelmed by his symptoms.  The veteran was seen in 
December 2003 for routine follow-up.  It was reported that he 
had decreased focus and could not stay on task even on 
projects in the house.  He was frequently tearful.  The 
pertinent assessment was depression, and the examiner stated 
that the veteran might be disabled from this.  Later that 
month, the veteran reported that he could not work with the 
combination of his neck, shoulder and back pain and his 
depression and mood swings.  On examination, the veteran was 
moderately anxious, with an irritable/depressed mood.  He had 
a chronic pain problem.  The examiner stated that he did not 
think the veteran was employable.  In January 2004, the 
veteran reported that his emotions were still labile and that 
he cried easily.  He became depressed when he could not 
accomplish things he wanted to do.  An examination revealed 
that his affect was sad and his mood was described as labile.  
The diagnoses were dysthymic disorder, by history; panic 
disorder with agoraphobia, by history; and obsessive-
compulsive disorder, by history.  The Global Assessment of 
Functioning score was 48.  

The veteran was again seen in July 2004.  It was noted that 
he continued to have chronic neck and low back pain.  It was 
further indicated that he was unemployed, and the examiner 
opined that the veteran was unemployable due to these 
service-connected conditions.  He added that psychiatry had 
stated this as well.  Following an examination, the 
assessments were chronic neck pain/low back pain; dysthymia; 
panic disorder with agoraphobia; and hypertension.  

The veteran was seen in a VA mental health clinic in November 
2004.  An examination showed that the veteran moved with 
great discomfort, and that his body language, facial 
expressions and voice clearly suggested discomfort.  The 
examiner commented that it was hard to tell physical problems 
from emotional ones.  The diagnoses were pain disorder 
associated with both psychological factors and degenerative 
arthritis in the back and neck.  The examiner commented that 
with the combination of degenerative arthritis, chronic pain 
and emotional problems, he did not think that the veteran was 
employable.  

The evidence against the veteran's claim includes VA and 
private medical records.  On VA psychiatric examination in 
April 2004, the veteran related that he could not accomplish 
"stuff."  He had variable dysphoria with emotional 
lability.  He was irritable and reported periods of increased 
depression.  He stated that he was tearful and that he 
frequently worried and ruminated.  He was restless and had 
problems concentrating.  A mental status evaluation revealed 
that the veteran was alert and oriented.  His insight was 
adequate.  His affect was blunted.  His memory was normal.  
He was noted to be logical and goal-directed.  He reported 
symptoms of dysthymia, emotional lability, irritability and 
periods of exacerbation of these symptoms.  The veteran 
reported symptoms of generalized anxiety disorder and a panic 
disorder.  The diagnoses were generalized anxiety disorder 
and panic disorder with agoraphobia, by history.  The Global 
Assessment of Functioning score was 55.  The examiner 
commented that the veteran's psychiatric presentation 
resulted in a moderate degree of impairment in adaptation, 
interaction and social functioning.  His overall level of 
disability was moderate.  

The veteran was afforded a VA examination of his forehead 
scar and spine in April 2004.  It was noted that flexion of 
the lumbosacral spine was to 80 degrees, with pain at the 
extremes; extension was to 20 degrees; lateral flexion was to 
30 degrees, bilaterally; and rotation was to 30 degrees, 
bilaterally.  There was pain with lateral rotation, but 
minimal pain with extension or flexion.  There was no spasm, 
but the veteran had moderate paraspinal tenderness.  A 
neurological evaluation showed 5/5 strength in all major 
muscle groups.  Sensation was normal, and straight leg 
raising was negative.  The examiner noted the veteran had no 
flare-ups of intervertebral disc syndrome in the past 12 
months and no bed rest had been prescribed.  There was 
decreased sensation around the area of the scar on the left 
forehead.  It was indicated that there was no limitation of 
function caused by the scar.  

The Joint Motion directed that the Board should address 
certain evidence and explain what evidence it relied upon to 
conclude that the veteran was able to work prior to March 24, 
2005.  The Board acknowledges that a May 1992 decision of the 
Social Security Administration found that the veteran was 
disabled.  A review of this determination demonstrates that 
it was predicated, at least in part, on the veteran's 
disability of the cervical spine.  In this regard, the Social 
Security Administration decision notes that the veteran 
testified at a hearing that he had been hurt on the job in 
January 1990 and continued to work intermittently until June 
of that year.  He indicated that he suffered a herniated disc 
in his neck and that he had consistently suffered from neck, 
left shoulder and left arm pain since the injury.  He also 
had carpal tunnel syndrome and problems with his nerves.  A 
review of the medical evidence considered in this 
determination shows no mention of the veteran's service-
connected low back disability.  The Board acknowledges that 
there was some evidence showing a clinically significant 
depression that was moderate to severe in intensity.  

As noted above, prior to March 24, 2005, several VA medical 
providers have stated that the veteran was unable to work.  
It is significant to point out, however, that these opinions 
did not implicate solely service-connected disabilities in 
the veteran's employment status.  When the examiner stated in 
December 2003 that he did not think the veteran was 
employable, it is noted that the veteran had described pain 
starting in the neck, and spreading to both shoulders.  He 
added that he could work four hours here and there, but he 
could not work regularly.  The examiner found that the 
veteran was moderately anxious, irritable and depressed.  

In July 2004, a VA physician noted that the veteran had 
chronic neck and low back pain related to an injury in 
service.  He stated that the veteran remained unemployed and 
was unemployable due to these service-connected conditions.  
Following an examination, he again opined that the veteran 
was unemployable due to a combination of his psychiatric 
problems and chronic pain, both of which are service-
connected conditions.  A similar opinion was rendered by a VA 
physician in November 2004, when he noted that with the 
combination of degenerative arthritis, chronic pain and 
emotional problems, the veteran was unemployable.  The Board 
concedes that service connection is in effect for the 
veteran's low back disability.  It must again be emphasized 
that service connection has not been granted for any 
disability of the cervical spine or for a generalized chronic 
pain syndrome, as the examiner apparently believed in July 
2004.  

Contrary to the assertions in the Joint Motion, prior to 
March 24, 2005, the veteran's inability to work was linked to 
his cervical spine disability, for which service connection 
has not been established, and not a low back disability.  
While a psychiatric disability was also considered a factor, 
it was never the sole basis for the veteran's being unable to 
work.  In this regard, it is significant to point out that 
the VA psychiatric examination conducted in April 2004 
demonstrated moderate degree of impairment.  An examination 
of the spine that month showed only slight limitation of 
motion of the lumbar spine and no neurological impairment.  
Clearly, these findings are insufficient to warrant a 
conclusion that the veteran was unable to work due to his 
lumbar spine condition.

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disabilities are not shown to be so severe 
as to preclude all forms of gainful employment.  The Board 
emphasizes that there is no competent medical evidence of 
record demonstrating that the veteran was unemployable solely 
due to his service-connected disabilities.  The Board finds 
that the medical evidence of record is of greater probative 
value than the statements of the veteran.  Thus, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service-connected disability, prior to March 24, 2005.  


ORDER

A total rating based on individual unemployability due to 
service-connected disability prior to March 24, 2005, is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


